08/19/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: OP 20-0392


                                        OP 20-0392


RYAN SCOTT BROADBROOKS,

              Petitioner,
                                                                      AUG 1 8 2020
                                                                    Bovven Greenw,:c -c5
       v.                                                         Clerk of :=
                                                                     Stato-


SHERIFF LEO DUTTON,                                                   ORDER
LEWIS AND CLARK COUNTY
DETENTION CENTER,and
LYNN GUYER, WARDEN,
MONTANA STATE PRISON,

              Respondents.



       In a Petition for a Writ of Habeas Corpus, Ryan Scott Broadbrooks contends that
his incarceration and sentence are illegal because of alleged irregularities with his arrest, a
search, and his resulting criminal case in the Yellowstone County District Court.
Broadbrooks has also filed an affidavit requesting appointment of appellate counsel. He
states that he was not given a Miranda warning and that he only consented to a search in
exchange for not being charged with possession. He claims that his "rights were
completely violated in this case." Broadbrooks states that he "was inducted into drug court
by [his] sentencing judge, and terminated before ever getting a chance to attend."
Challenging his plea, he states that he wanted a jury trial but that he "was forced into this
deal." Broadbrooks requests various forms of relief, including: immediate release from
prison; reduction of his sentence; or at the very least, reduction of the offense to a
misdemeanor. He further requests that he be released "pending this investigation."
       We amend the caption to include the Sheriffs name ofthe Lewis and Clark County
Detention Center where Broadbrooks is being held, pending his transport to the Montana
State Prison. Section 46-22-201(1)(c), MCA.
       Available electronic records indicate that on June 9, 2020, the District Court
committed Broadbrooks to a three-year term upon revocation of his original sentence for
the 2016 offense of felony criminal possession of dangerous drugs.
       This Court does not conduct investigations. Neither does the Court develop or
advance a petitioner's arguments. Broadbrooks was required to set forth in his petition
facts making it appropriate for this Court to accept jurisdiction, the particular legal issues
to be considered, and "[t]o the extent they exist,... a copy ofeach judgment, order, notice,
pleading, document proceeding, or court minute referred to in the petition or which is
necessary to make out a prima facie case or to substantiate the petition or conclusion or
legal effect." Here, Broadbrooks only mentions the Judge's name, the District Court, and
provides limited information about his various criminal sentences. Broadbrooks has not
provided any background or any documents to support his claims. As a Petitioner,
Broadbrooks has the burden to present a prima facie case for habeas corpus relief. M. R.
App.P. 14(5); Miller v. Eleventh Judicial Dist. Ct., 2007 MT 58,¶ 14, 336 Mont. 207,254
P.3 1186. This means that Broadbrooks must present documentation and supporting
arguments about why his sentence is illegal. Broadbrooks has failed to do so.
       Furthermore, many of Broadbrooks's claims are not appropriate for a petition for a
writ of habeas corpus. Any challenge to his arrest, plea, or conviction should have been
raised in an appeal. ‘"[A]defendant waives the right to appeal all nonjurisdictional defects
upon voluntarily and knowingly entering a guilty plea, including claims of constitutional
violations which may have occurred prior to the plea.'" State v. Pavey, 2010 MT 104,
¶ 11, 356 Mont. 248, 231 P.3d 1104 (quoting State v. Violette, 2009 MT 19, ¶ 16, 349
Mont. 81, 201 P.3d 804).
       Finally, Broadbrooks is not entitled to habeas corpus relief because he is precluded
from challenging his recent sentence upon revocation. Section 46-22-101(2), MCA.
Accordingly,
       IT IS ORDERED that Broadbrooks's Petition for a Writ of Habeas Corpus is
DENIED and that his accompanying request for counsel is DENIED as moot.


                                              2
      The Clerk is directed to provide a copy ofthis Order to counsel ofrecord; to Sheriff
Leo Dutton, Lewis and C ark County; and to Ryan Scott Broadbrooks personally.
      DATED this      Z 'U-ay of August, 2020.
                     1'



                                                             Chief Justice




                                                               Justices




                                           3